WALKER, J.
(after stating the facts as above).
The facts of this case seem to us to be absolutely on all fours with Pope v. Anthony, 29 Tex. Civ. App. 298, 68 S. W. 521, 524 (writ of error refused). In this ease, as in Pope v. Anthony, the land sought to be pre-empted was not entirely surrounded by previous surveys. The 50 cents per acre, as provided by the Act of February 1, 1860 (Laws 1860, c. 34), was not paid, and proof of occupancy was not made and filed. Determining the legal effect of these facts, on the issue of title to the land in question, the court said: “It appearing that the land sought to be preempted by Ward, Pope, and Chapman was not entirely surrounded by previous surveys, and that they nor either of them paid the 50 cents per acre as provided by said act of February 1, 1860, and it further appearing that they nor either of them complied with the terms and conditions of the acts of 1870 and 1871 prior to 1889, it follows that they had not acquired any vested right in the land, and that when the pre-emption laws were repealed they lost all interest which they had in the land arising under these several acts.”
. Appellants have ably briefed their assignments and propositions of error, but as Pope v. Anthony controls this case, a further discussion of the assignments of error is not necessary.
The judgment of the lower court is in all things affirmed.